Citation Nr: 0323458	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability of the 
spine, to include arthritis of the lumbar spine and the 
thoracic spine, and spondylolisthesis of the lumbar spine.

2.  Entitlement to an increased rating for residuals of a 
left leg wound, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for scars of the 
back, left flank, left hand and right leg.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 2000, the RO denied the 
veteran's claims for increased ratings for his service-
connected disabilities.  The veteran has also submitted a 
timely appeal of a June 2001 rating decision of the RO that 
denied service connection for a disability of the spine.  
This case was previously before the Board in March 2003, at 
which time it was remanded.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a wound 
of Muscle Group XI, left, evaluated as 10 percent disabling; 
and for scars of the back, left flank, left hand and right 
leg, evaluated as noncompensable.

2.  The veteran's disability of the spine, to include 
arthritis of the lumbar spine and the thoracic spine, was 
initially documented many years after service, and there is 
no etiological relationship to service or the veteran's 
service-connected disabilities.

3.  The residuals of the wound to Muscle Group XI are not 
more than moderate.

4.  The veteran's scars are not tender, painful or unstable, 
cover less than 6 square inches, and do not result in any 
functional impairment.


CONCLUSIONS OF LAW

1.  A disability of the spine, to include arthritis of the 
lumbar spine and the thoracic spine, and spondylolisthesis of 
the lumbar spine was not incurred in or aggravated by 
service; was not proximately due to or the result of a 
service-connected disease or injury; nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309, 3.310(a) (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002) (to be codified in pertinent part at 38 C.F.R. 
§ 3.307).

2.  A rating in excess of 10 percent for residuals of a wound 
of Muscle Group XI, left is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5311 
(2002).

3.  A compensable evaluation for scars of the back, left 
flank, left hand and right leg is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(as in effect before August 30, 2002); 67 Fed. Reg. 49590-
49599 (July 31, 2002); 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that the veteran 
received penetrating wounds of the back, left flank, left 
hand and both legs in April 1945.  It was indicated that 
there were minute retained foreign bodies.  The wounds were 
debrided and a few foreign bodies were removed.  There was no 
nerve or vascular damage.  On the separation examination in 
February 1946, it was reported that the veteran had sustained 
shell fragment wounds of the back, legs, scalp and left hand.  
It was also reported that there were eleven wound scars on 
the left side of the back.  An examination revealed no 
musculoskeletal defects.  

On VA examination in May 1948, the veteran was noted to have 
multiple wound scars of the left back from the cervical spine 
to the left crest of the ileum, the posterior surface of the 
right calf, the popliteal (lateral) left leg and the lateral 
surface of the left calf.  The examination report indicates 
that all the scar areas had very thin transparent areas over 
them.  None was symptomatic, except for the left lateral 
calf.  There was no muscular or nerve damage, and no 
functional loss was reported.  The diagnosis was multiple 
wound scars of the legs and back.  

By rating action dated in March 1946, the RO granted service 
connection for scars of the back, left flank, hand and right 
leg, evaluated as noncompensable.  By rating action dated in 
June 1948, the RO granted service connection for wound, 
Muscle Group XI, left, evaluated as 10 percent disabling.  
These ratings have remained in effect since then.

The veteran was afforded a VA examination of his scars in 
November 1999.  He described his injury in service and noted 
that when he returned home in 1946, his back and legs were 
still very sore and aching.  He stated that, at the time of 
the examination, he could not walk and that he had difficulty 
lifting because of leg and back pain.  He described it as 
more an aching than pain.  He related that this had been 
occurring for the previous fifteen to twenty years.  He 
reported that he could not recall the scars giving him any 
problem.  An examination revealed one small scar on his back, 
near the base of the neck.  It was only skin deep without any 
adhesion or tenderness.  There were two scars near the middle 
of the back approximately 1/2 inch in diameter.  There were 
pale in color without any adhesions, and were not tender on 
palpation.  There was a linear scar near the left iliac crest 
area 1 1/2 inches in length.  It was well healed, pale and 
without any adhesion to the deeper structures.  There was a 
small scar near the back of the right knee, measuring 1/2 inch 
in diameter.  It was not tender and there was no adhesion.  
Another scar was near the middle of the leg posteriorly, and 
measured 1/8 inch in diameter.  This scar was also not 
tender.  There was a pale looking scar on the right leg, 
measuring about 2 inches by 1/8 inch.  This scar was skin 
deep and without any tenderness.  There was some adhesion to 
the deeper structure.  X-ray studies of the lumbosacral spine 
revealed degenerative disc disease and grade I 
spondylolisthesis.  X-ray studies of the thoracic spine 
revealed degenerative disc disease with some kyphosis.  X-ray 
studies of the right leg were normal, without any evidence of 
metallic foreign particles.  The pertinent diagnoses were 
history of injury from cannon firing resulting in shrapnel 
wounds scattered all over the body with resultant scars; and 
history of back pain.  It was noted that there was 
degenerative disc disease with grade I spondylolisthesis and 
degenerative disc disease of the thoracic spine.  Finally, 
the examiner noted that there was no evidence of retained 
metal fragments in the soft tissue in the legs.  

In a May 2000 letter to the veteran, who is a physician, L. 
M. Pickering, M.D., related that he had examined the veteran 
that month.  The veteran's inservice injury was described, 
and the veteran indicted that he had been knocked 
unconscious.  The veteran stated that wounds penetrated his 
body and the helmet he was wearing.  Based on the history and 
an examination, the impressions were post-traumatic arthritis 
of the thoracic spine and lumbar spine secondary to trauma 
and penetrating shrapnel wounds; post-traumatic 
spondylolisthesis, isthmus type, L4/5 lumbar spine; and 
spinal stenosis.  Dr. Pickering commented that it was his 
opinion that there was a direct correlation between the 
veteran's present symptomatology and the veteran's service 
related injury.  

The veteran was afforded a VA examination of the spine in May 
2001.  An examination revealed small superficial scars, one 
at the back of the neck and two scars near the middle of the 
back.  These scars were only skin deep, pale in color and 
nontender.  There was another nontender scar near the left 
iliac crest.  There were two scars near the back of the right 
knee and one scar at the posterior part of the right middle 
leg.  There was no scar on his left hand.  The left lower leg 
was negative for neurological deficiency.  Muscle tone was 
good, and there was no atrophy.  Sensation was normal.  The 
diagnoses were history of multiple shrapnel injuries in 1945, 
with subjective complaint of pain in the upper and lower 
back, as well as aching and pain in the legs with weakness.  
The examiner noted that there was no evidence of gross 
neurological deficiency.  It was reported that there was some 
limitation of motion and degenerative arthritis of the spine, 
including considerable anterior spur formation in the dorsal 
area.  The examiner commented that he reviewed the May 2000 
letter from Dr. Pickering in the claims folder.  It was the 
examiner's opinion that the claimed physical complaints at 
this time were not related or secondary to the veteran's 
service-connected left leg muscle injury and the scars of the 
back, left flank and legs.  It was opined there was no scar 
visible on the left hand.  

Service connection is in effect for wound, Muscle Group XI, 
left, evaluated as 10 percent disabling; and for scars of the 
back, left flank, hand and right leg, evaluated as 
noncompensable.

Analysis 

	I.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §  
3.309; 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307). 

The veteran asserts that service connection is warranted for 
a disability of the spine, to include both the thoracic spine 
and the lumbar spine.  The service medical records disclose 
no orthopedic complaints referable to the back.  The Board 
acknowledges that the veteran did receive a shell fragment 
wound to the back during service.  As previously noted, 
service connection has been established for the resulting 
scar.  There is no indication in the record, however, that 
the wound resulted in any orthopedic disability to the spine.  
In this regard, it is significant to point out that the 
separation examination did not demonstrate any abnormality of 
the spine.  Indeed, the initial indication of any problems 
pertaining to the spine was at the time of the November 1999 
VA examination.  At that time, the veteran reported a history 
of aching and pain in the back for about twenty years.  This 
clearly suggests an onset of any back problems many years 
after service.  

The Board concedes that Dr. Pickering opined that the 
veteran's back disabilities were directly related to his in-
service injury.  It must be emphasized, however, that this 
conclusion was based upon the veteran's subjectively reported 
history of the injury and not a review of the claims folder.  
While the history summarized by Dr. Pickering in his May 2000 
report was essentially accurate, the opinion fails to account 
for the fact that the service medical records are negative 
for complaints or findings of any orthopedic problems 
involving the spine in service.  He simply rendered a 
conclusion.

In contrast, following the May 2001 VA examination, the 
examiner reached a different conclusion.  He specifically 
indicated that he had reviewed the letter from Dr. Pickering, 
and apparently the evidence contained in the claims folder.  
Accordingly, the Board places greater weight on the opinion 
of the VA physician.  Thus, in light of the fact that the 
service medical records contain no evidence of any problems 
involving the spine, the fact that disabilities of the spine 
were initially documented many years after service and that a 
VA physician, based on a review of the record, concluded that 
the veteran's disabilities of the spine were not related or 
secondary to the service-connected disabilities, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection on a direct, secondary or 
presumptive basis.

	II.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Left leg wound 

A 20 percent evaluation may be assigned for injuries to 
Muscle Group XI, which are moderately severe.  When moderate, 
a 10 percent evaluation may be assigned.  Posterior and 
lateral crural muscles and muscles of the calf.  (1) Triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus: (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris.  (Function:  Propulsion, plantar flexion of foot 
(1); stabilization of arch (2,3); flexion of toes (4,5); 
flexion of knee (6).)  Diagnostic Code 5311.

The service medical records disclose that the veteran 
sustained no nerve or vascular damage when he was wounded.  
There was no indication of any functional loss attributable 
to the shell fragment wounds.  The most recent VA 
examination, conducted in May 2001, established that there 
was no neurological deficiency of the left leg.  No atrophy 
was documented and sensation was normal.  The only evidence 
in support of the veteran's claim consists of his statements.  
Although the Board concedes that as a physician the veteran 
is certainly competent to describe his symptoms, the fact 
remains that the clinical findings on examination are of 
greater probative value than his assertions regarding the 
severity of his disability.  Therefore, the Board concludes 
that the weight of the evidence is against the claim for an 
increased rating for residuals of a left leg wound.  The 
record does not show that the residuals are more than 
moderate.  

B.  Scars

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 2002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 2002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 2002).

The regulations for evaluation of skin disabilities were 
revised, effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002); 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion:  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The veteran's scars have been examined on two occasions 
during the course of his appeal.  With the exception of some 
adhesion of a scar on the right leg found on the November 
1999 VA examination, the veteran's service-connected scars 
are not tender and there are no adhesions.  There has never 
been any indication of functional loss associated with the 
scars.  No evidence of ulceration has been demonstrated.  
With respect to the recent changes to the Diagnostic Codes, 
the Board observes that the total area of the scars is 
insufficient to warrant a compensable rating under Diagnostic 
Code 7802.  Moreover, the scars are not unstable or painful, 
and do not result in any limitation of function.  These 
medical findings are of greater probative value than the 
veteran's statements concerning the severity of the scars.  
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for an increased rating for 
scars of the back, left flank, left hand and right leg.  


ORDER

Service connection for a disability of the spine, to include 
arthritis of the lumbar spine and the thoracic spine, and 
spondylolisthesis of the lumbar spine is denied.

An increased rating for residuals of a left leg wound is 
denied.

An increased rating for scars of the back, left flank, left 
hand and right leg is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

